DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromer (US Pub. 2014/0336653 A1) in view of Schmieding et al. (US Pub. 2010/0249786 A1) or Burley et al. (US Pub. 2013/0296864 A1) or Moser (US Pub. 2008/0188854 A1).
Claim 1, Bromer discloses a surgical method [abstract and ¶3, Fig. 1] comprising: 
advancing a drill into a body of a subject [claim 32, wherein at least a portion of 100, defining a drill, is inserted into a body], a connecting member of the drill curves [claim 43, wherein at least a portion of 100, defining a connecting member, to be steered and directed into a non-linear path], the connecting member including a plurality of discrete, interconnected segments displaceable with respect to one another [¶19 - ¶25, wherein discrete, interconnected segments 131A, 131B, 136A, 136B and/or 137 allow the drill to assume a curved shape]; and 
rotating the drill with the connecting member curved [claim 32, turning the articulated apparatus to advance through a non-linear path], thereby drilling a hole in a bone of the subject with a drill tip at the distal end of the drill [¶19, wherein tip 110 progress through bone creating a hole].  
Claim 2, Bromer discloses wherein each of the segments has a bore extending therethrough [¶24, central bore 134], and wherein the drill further comprises a connecting element extending through the bores [¶24, spine 120].  
Claim 3, Bromer discloses wherein the connecting element has a distal end attached to the drill tip [¶20, wherein a portion by 123 is coupled to tip 110] and a proximal end attached to a shaft of the drill [wherein a portion of 120 by 140, defines a proximal end attached to an elongated portion of 120, defining a shaft and extending between the ends] such that the torque is transmitted through the shaft to the drill tip via the segments when the drill curves [¶28].  
Claim 4, Bromer discloses wherein each segment has a first mating element disposed on one end of the segment and a second mating element disposed on an opposite end of the segment, the first mating elements configured to mate with the second mating elements on adjacent segments [¶24 - ¶25, wherein portions by 133 on opposite ends of at least one segment mate with portion by 133 of adjacent segments].  
Bromer does not explicitly disclose a drill guide having a curvature in a distal portion, and the drill to be advanced through the drill guide and at least a portion of the drill to curve and rotate within the distal portion of the drill guide.
According to a first interpretation: Schmieding teaches an analogous surgical method [abstract and claims 13 – 20 and Figs. 1 – 3 and 13] comprising a drill guide having a curvature in a distal portion [¶33, 20, Fig.2], and an articulating drill [50] to be advanced through the drill guide [Fig.1 and ¶38] and at least a portion of the drill to curve and rotate within the distal portion of the drill guide [Fig.13 and ¶37 - ¶38].
According to a second interpretation: Burley teaches an analogous surgical method [abstract and Figs. 1 – 38] comprising a drill guide having a curvature in a distal portion [¶118, 
According to a third interpretation: Moser teaches an analogous surgical method [abstract and Figs. 1 – 5] comprising a drill guide having a curvature in a distal portion [¶19, 12, Fig.3], and an articulating drill [14] to be advanced through the drill guide [Fig.1] and at least a portion of the drill to curve and rotate within the distal portion of the drill guide [Fig.1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Bromer and (Schmieding, Burley or Moser), and insert and rotate the drill of Bromer through and within a drill guide having a curvature in a distal end in view of Schmieding, Burley or Moser. One would have been motivated to do so in order to allow the surgeon quickly place the drill in a desired position while protecting the surrounding anatomy [Schmieding, ¶5 and ¶38, or Burley, ¶16, or Moser, ¶5].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL S HANNA/Primary Examiner, Art Unit 3775